                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

MEMORANDUM ENDORSED                                   The Silvio J. Mollo Building   USDC SDNY
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007       DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                      March 26, 2020                 DOC #:
                                                                                     DATE FILED: 3/27/20
VIA ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Acevedo Molina and Ramirez Laurens, 20 Cr. 217 (GHW)

Dear Judge Woods:

       The Government writes to respectfully request that the Court schedule an initial conference
and exclude time under the Speedy Trial Act in the above-referenced case. On March 11, 2020,
the defendants were charged in a one-count Complaint with participating in a bank fraud
conspiracy, in violation of Title 18, United States Code, Section 1349. On March 12, 2020, the
defendants were arrested and presented. Defendant Acevedo Molina was presented in the
Southern District of New York and ordered detained. Defendant Acevedo Molina is currently
housed at MCC. Defendant Ramirez Laurens was presented in the Middle District of Florida and
ordered detained. On March 17, 2020, the defendants were indicted. On March 18, 2020,
defendant Ramirez Laurens was released on bail by a Magistrate Judge in the Middle District of
Florida.

        As the Court is aware, Your Honor referred the case to Magistrate’s Court for an
arraignment. The parties tentatively scheduled the arraignment for today, March 26. However, in
an effort to take precautions to slow the spread of COVID-19, including avoidance of unnecessary
travel and gatherings, the parties have adjourned that arraignment until a later date to be set.

       The Government has conferred with the Federal Defenders of New York, who represent
defendant Acevedo Molina. The Government and defendant Acevedo Molina propose that the
Government produce discovery by April 24, 2020. 1 The Government and counsel for defendant

1
  The Government seized electronic devices from defendant Acevedo Molina on the date of his
arrest. Although the Government has begun review of that evidence to identify any discoverable
information, that review may not be complete by April 24. Furthermore, although the Government
currently believes that it will be able to produce discovery by April 24, given the ongoing public
health crisis, it is possible that it may have difficulty accessing and producing certain files while
working from a remote location. If the Government is unable to meet this deadline, it will promptly
notify defense counsel and the Court.
                                                                                                            Page 2


     Acevedo Molina further propose that the Court schedule a conference for early June, at which time
     the parties expect defense counsel will advise the Court of any anticipated motions.

             Defendant Ramirez Laurens was represented at his presentment by the Office of the Federal
     Defender in Orlando, Florida. The Government has conferred with the Assistant Federal Public
     Defender who handled that presentment and the subsequent bail hearing, as well as a private
     attorney admitted in the Southern District of New York who expects to be retained by defendant
     Ramirez Laurens in the next few days. The private attorney has no opposition to the proposed
     schedule but has not yet been retained. The Assistant Federal Public Defender, who is not admitted
     in the Southern District of New York and may have a conflict given defendant Acevedo Molina’s
     representation by the Federal Defenders of New York, has declined to offer a view. The
     Government proposes that the Government file a letter with the Court by the end of next week
     updating the Court with the status of defendant Ramirez Laurens. If he has not retained counsel
     by that time, the Government anticipates proposing that he be appointed CJA counsel.

             The Government further requests that the Court exclude the time between today and the
     date set by the Court for the initial conference, pursuant to the Speedy Trial Act. The ends of
     justice served by granting such an exclusion outweigh the best interest of the public and the
     defendant in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). An exclusion is warranted in
     order for the Government to produce and the defendants to review discovery. An exclusion is also
     warranted to allow the parties time to continue discussions of potential pretrial resolutions of this
     case. Defense counsel for defendant Acevedo Molina consents to this request, as does the potential
     private attorney for defendant Ramirez Laurens. The Assistant Federal Public Defender who
     represented defendant Ramirez Laurens thus far in Florida has declined to offer a view.
Application granted. The Court will schedule a conference and
exclude time by separate order.                                          Respectfully submitted,
The Court expects that the defendants will be arraigned promptly.
Arraignments are being conducted at the Courthouse in Foley Square
notwithstanding the COVID-19 emergency, and the parties are              GEOFFREY S. BERMAN
reminded of the provisions of Rule 10, which permit arraignment          United States Attorney
without the presence of the defendant or remotely under certain
circumstances. The parties are directed to write the Court no later than
April 2, 2020 regarding their arrangements to arraign the defendants. By: _____________________________
The Clerk of Court is directed to terminate the motion pending at Dkt.
No. 7.
                                                                         Timothy Capozzi
SO ORDERED                                                               Assistant United States Attorney
March 27, 2020                                                           (212) 637-2404


     cc:      Mark Gombiner, Esq., Federal Defenders of New York
              Erin Hyde, Esq., Office of the Federal Defender, Orlando, Florida (by email)
              Rene Sotorrio, Esq., Law Offices of Rene Sotorrio, P.A. (by email)
